NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted May 23, 2016* 
                                   Decided May 26, 2016 
                                               
                                           Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       RICHARD A. POSNER, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
 
No. 15‐2484 
 
CASEY DARREL HUNTER,                              Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Central District of Illinois.
                                                   
      v.                                          No. 4:12‐cv‐04036 
                                                   
TIMOTHY MUEHLER,                                  Sara Darrow, 
      Defendant‐Appellee.                         Judge. 
 
                                         O R D E R 

       Casey Hunter claimed in this suit under 42 U.S.C. § 1983 that Timothy Muehler, 
a police officer in Rock Island, Illinois, used excessive force in arresting him. The district 
court granted summary judgment for Muehler on the ground of qualified immunity, 
and Hunter appeals. 
        
       The background facts are straightforward. Hunter ran from a pickup truck that 
Officer Muehler and his partner had stopped on suspicion that the occupants were 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2484                                                                           Page 2 
 
involved in a drug deal. Muehler gave chase, saw what he thought was a gun in 
Hunter’s right hand, and ordered him three times to drop the weapon. According to 
Muehler, Hunter instead fired one round over his shoulder while still running. Muehler 
then shot Hunter in the buttocks and foot. He fell, and police found a .38‐caliber 
revolver on the ground nearby. 
         
        Illinois authorities charged Hunter with aggravated discharge of a firearm, 
attempted murder, and unlawful possession of a weapon by a felon. A state‐court jury 
acquitted him of the first two offenses but found him guilty of possessing the revolver. 
Federal authorities then brought their own charge of possession of a firearm by a felon, 
18 U.S.C. § 922(g), based on the same incident. A district judge convicted Hunter after a 
bench trial, and his direct appeal from that conviction is currently pending. United States 
v. Hunter, No. 15‐3700 (7th Cir. filed Dec. 4, 2015). 
         
        Meanwhile, during the ongoing federal prosecution, Hunter brought this suit 
alleging that Officer Muehler “wrongfully shot” him, which the district court 
understood to be a claim of excessive force in violation of the Fourth Amendment. At 
summary judgment Muehler countered that Hunter’s use of a gun to threaten him had 
made his own use of deadly force objectively reasonable. Muehler characterized this 
defense as resting on the doctrine of qualified immunity, but effectively he was arguing 
that his use of force had not violated Hunter’s rights under the Fourth Amendment. 
See Tennessee v. Garner, 471 U.S. 1, 11 (1985) (“Where the officer has probable cause to 
believe that the suspect poses a threat of serious physical harm, either to the officer or 
others, it is not constitutionally unreasonable to prevent escape by using deadly 
force.”). 
         
        As evidence to support his version of events, Officer Muehler submitted 
transcripts of testimony given at Hunter’s state trial, including Muehler’s own 
testimony and that of another officer who, during a hospital interrogation, had elicited 
Hunter’s confession to firing the revolver. In response Hunter did not dispute 
Muehler’s account of the shooting; instead, he wrote that it would have been in the 
officer’s “best interest to plant a gun & claim that it was shot.” He submitted no 
evidence aside from an affidavit in which he asserted that being shot from behind 
“clearly proves that the excessive use of force was unnecessary.” The district court, in 
ruling for Muehler, concluded that a “reasonable officer facing the quickly unfolding 
events” would justifiably have believed that Hunter “posed a threat to himself, other 
officers and civilians in the area.” 
         
No. 15‐2484                                                                           Page 3 
 
        On appeal Hunter does not challenge the district court’s conclusions or present a 
legal argument; indeed, he does not even directly dispute Officer Muehler’s account of 
the shooting. Instead, Hunter submitted to this court a variety of newspaper clippings, 
photographs, and documents from his criminal proceedings. We construe pro se filings 
liberally, Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), but like 
Officer Muehler, we cannot find in Hunter’s appellate brief any challenge to the district 
court’s decision. Both his opening and reply briefs refer to evidence admitted at his 
state trial and offer general assertions of his innocence, but lack any discussion of the 
district court’s analysis. Even pro se litigants must comply with Federal Rule of 
Appellate Procedure 28(a)(8), which requires that an appellate brief contain a cogent 
argument and reasons supporting it, with citations to authority and relevant parts of the 
record. Although we “are generally disposed toward providing a litigant the benefit of 
appellate review,” Anderson, 241 F.3d at 545, we will not craft arguments or conduct 
legal research on behalf of a litigant. Because Hunter has not presented an argument, 
we are left with nothing to review. 
                                                                               DISMISSED.